Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a window comprising a polarizer substrate configured to block a filtered polarization; an array comprising a first panel set comprising waveplates oriented to convert a first polarization to the filtered polarization, the first panel set arranged within the array to obscure first polarization images; and a second panel set interspersed with the first panel set, the second panel set arranged within the array to obscure second polarization images, defined as ABbr, classified in G02B 27/286.
II. Claims 11-14, drawn to a window comprising first regions placed to render unintelligible first view screen output in a first polarization, the first regions transmissive to a second polarization different than the first polarization; and second regions interlaced with the first regions, the second regions placed to render unintelligible second view screen output in the second polarization, defined as Bsp (i.e., the particular details of the first regions being transmissive to a second polarization), classified in G02B 5/3033.
III. Claims 15-20, drawn to a method of manufacture comprising placing a first panels in an array such that the first panels render unintelligible first view screen output in a first polarization when viewed through the array; and placing second panels in the array interspersed with the first panels such that the second panels render unintelligible second view screen output in a second polarization when viewed through the array, classified in G02B 27/281.
3.	The inventions are independent or distinct, each from the other because:
III and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the process as claimed can be used to make another and materially different product such as a window product without any waveplates for convert a first polarization to another polarization.
Inventions III and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by another and materially different process, such as placing the first and second regions on a single panel.
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because of the omission of the particular details of the first regions being transmissive to a second polarization, as clearly evidenced by claim 11. The subcombination has separate utility such as a window or in combination with a third or fourth set of panels/regions, a pair of spectacles or a vehicle.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found 
4.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a)    the inventions have acquired a separate status in the art in view of their different classification; and
(b)    the inventions would require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries) based on their mutually exclusive/separate claimed details. Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
5.	This application contains claims directed to the following patentably distinct species;
	A). The first and second panels/regions arranged in a checkered pattern, as denoted by Fig. 2; 
	B). The first and second panels/regions arranged in a constrained randomized pattern, as denoted by Fig. 5;
	C). The first and second panels/regions arranged in a repeated triangle pattern, as denoted by Fig. 6;
D). The first and second panels/regions arranged in a repeated ring pattern, as denoted by Fig. 8; 
E). The first and second panels/regions arranged in a crossing line pattern, as denoted by Fig. 9;
	F). The first and second panels/regions arranged in a letter pattern, as denoted by Fig. 11;
G). The first and second panels/regions arranged in a fractal pattern, as denoted by Fig. 12; 

	I). The first and second panels/regions arranged in a aperiodic tiling pattern, as denoted by Fig. 18.
The species are independent or distinct because of their mutually exclusive characteristics and/or features as noted above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, 1, 11 and 15 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply): the species would require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries) based on their mutually exclusive/separate claimed patterned details, as noted above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
6.	A telephone call was made to Mr. Daniel Broaddus on 03/07/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
7.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320.  The examiner can normally be reached on Mon-Fri. 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RDS
March 07, 2021